Citation Nr: 0630831	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-43 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for residuals of head 
trauma, to include headaches and dizziness.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension, and 
if so, whether the reopened claim should be granted.

Entitlement to a total disability rating due to individual 
employability resulting from service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to January 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In November 2005, the veteran and his wife provided testimony 
at a hearing before the undersigned Veterans Law Judge at the 
Nashville RO.  A transcript of the hearing is of record.

At his hearing, the veteran indicated that he wished to 
withdraw his appeal of the denial of service connection for a 
respiratory disability.  The Board will limit its 
consideration accordingly.

The issues of entitlement to service connection for residuals 
of head trauma and entitlement to a TDIU are addressed in the 
remand that follows the order section of this decision.




FINDINGS OF FACT

1.  Reopening of a claim of entitlement to service connection 
for hypertension was denied in an unappealed rating decision 
of February 2000.

2.  The evidence received since then includes evidence that 
is not cumulative or redundant of the evidence previously of 
record and is sufficient to raise a reasonable possibility of 
substantiating the claim.

3.  Hypertension originated during active duty.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim seeking service connection for hypertension.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

2.  Hypertension was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

As explained below, the Board has determined that the 
evidence currently of record is sufficient to establish the 
veteran's entitlement to service connection for hypertension.  
Therefore, no further development is required with respect to 
the matters decided herein.  Although the record reflects 
that the originating agency has not provided VCAA notice with 
respect to the initial-disability-rating and effective-date 
elements of the claim, those matters are not currently before 
the Board and the originating agency will have the 
opportunity to provide the required notice before deciding 
those matters.

Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994


Analysis

The veteran claims that his hypertension was first manifested 
while in service and that he received treatment for it within 
a year of his discharge from active duty.  Service connection 
for hypertension was denied by an unappealed rating decision 
in July 1990 on the basis that the disorder was not present 
in service or manifested within one year of the veteran's 
discharge from service.  Reopening of the claim was denied in 
an unappealed rating decision of February 2000 on the basis 
that new and material evidence had not been presented.  The 
evidence of record at the time of the February 2000 decision 
included no medical evidence showing that the veteran was 
diagnosed with hypertension in service or within one year of 
his discharge from service and no medical evidence of a nexus 
between the veteran's hypertension and his active service.  

The evidence received since the February 2000 decision 
includes a November letter from the veteran's former private 
physician stating that he saw the veteran for elevated blood 
pressure within a year of his discharge from the Navy, and 
that in his opinion, the veteran's blood pressure problem 
existed while he was in service.  This medical evidence of a 
nexus between the veteran's hypertension and his naval 
service is not cumulative or redundant of the evidence 
previously of record and is sufficient to raise a reasonable 
possibility of substantiating the claim.  Accordingly, it is 
new and material, and reopening of the claim is in order.


Reopened Claim

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.     

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

While the veteran's service medical records do not contain a 
diagnosis of hypertension and the report of his examination 
for discharge shows that his blood pressure was found to be 
140/84, the veteran has testified and repeatedly stated in 
letters that during his discharge examination his blood 
pressure readings were found to be extremely high.  He claims 
that he was repeatedly tested, and told to lie down in an 
attempt to lower his blood pressure; however, the examiner 
did not record this on the examination report.  Moreover, the 
record contains private treatment records from 1972 showing 
that the veteran gave a history of elevated blood pressure 
while in the Navy.  The Board has found that the testimony 
given by the veteran at his November 2005 hearing and his 
medical history, given for clinical purposes, are credible.  

In addition, the evidence of record includes medical evidence 
documenting elevated blood pressure as early as June 1971, 
and a statement from the veteran's private physician stating 
that he treated the veteran for elevated blood pressure 
within a year of his discharge from the Navy and that he 
believes that the veteran's blood pressure problem existed in 
service.  There is no conflicting medical opinion of record.  
Therefore, the Board is satisfied that the evidence 
supportive of the veteran's claim is at least in equipoise 
with that against the claim.  Accordingly, service connection 
is warranted for this disability.


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for hypertension is granted.

Entitlement to service connection for hypertension is 
granted.  


REMAND

The veteran is also seeking service connection for residuals 
of head trauma, to include headaches and dizziness.  The 
Board is of the opinion that a VA examination is necessary to 
determine whether the veteran's headaches and dizziness are 
etiologically related to the two instances of head trauma he 
experienced during service.  

In addition, the issue of entitlement to a TDIU is 
inextricably intertwined with the veteran's claim for service 
connection.  Moreover, the originating agency must rate the 
veteran's service-connected hypertension before the Board 
decides the TDIU issue.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that he should submit any 
pertinent evidence in his possession and 
the notice specified by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  Then, the RO or the AMC should 
arrange for the veteran to be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present residuals of head trauma.

The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  The claims 
folder and a copy of this remand must be 
made available to and be reviewed by the 
examiner.  

The examiner should identify any 
currently present abnormalities or 
disorders consistent with head trauma and 
with respect to each such abnormality or 
disorder proffer an opinion as to whether 
it is at least as likely as not (50 
percent or better probability) that the 
abnormality or disorder is etiologically 
related to the veteran's active naval 
service.

The rationale for all opinions expressed 
must also be provided.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the veteran's claims based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  The veteran need take no action 
until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


